PER CURIAM:
The judgment dismissing plaintiffs’ action seeking refunds of federal income and social security employment taxes withheld from lump-sum payments, made to them by their employer upon the termination of their employment, calculated on the basis of each plaintiffs salary and years of service, and conditioned on the signing of releases, is affirmed substantially for the reasons stated in the opinion of the district court, reported at 76 F.Supp.2d 236 (1999). Accord Abrahamsen v. United States, 228 F.3d 1360 (Fed.Cir.2000); Associated Electric Cooperative, Inc. v. United States, 226 F.3d 1322 (Fed.Cir.2000).